DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7-9, 13-15, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims include “determining, generating, transmitting, eliminating, calculating, extracting, comparing, acquiring” that direct to method steps, whereas the preamble of the claims are directed to appataus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 10-12, 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hsieh et al (Pub. No.:  US 2018/0144243)
Regarding claims 1, 4, 10-11, Hsieh et al disclose an apparatus for Al-based automatic [see 0109, 0131] ultrasound diagnosis of liver steatosis, comprising:
an ultrasound probe sensor acquiring an ultrasound image from a patient [see 0051] by disclosing ultrasound scanner to generate medical images (e.g., native Digital Imaging and Communications in Medicine (DICOM) images) representative of the parts of the body (e.g., organs, tissues, etc.) to diagnose and/or treat diseases.  Medical image visualization software allows a clinician to segment, annotate, measure, and/or report functional or anatomical characteristics on various locations of a medical image [see 0051];
a region-of-interest extraction unit acquiring images of one or more regions of interest helpful to diagnosis of liver steatosis from the ultrasound image [see 0119-0122, 0263];
an image integration unit (reconstruction engine 1440) combining the images of the one or more regions of interest into one integrated image (resulting image, Emphasis added) [see 0120-0126] by disclosing reconstruction engine 1440 to process the data to generate a resulting image [see 0120];
a darkness-to-shape transform kernel transforming the integrated image into a shape-based integrated image [see 0057, 0082, 0228, 0231, 0253] by disclosing features can be calculated from raw image data and/or can be extracted after applying a difference filter on the image for local enhancement and/or other image operation and/or transformation. These features can be calculated from an entire image, a cropped image, and/or from one or more regions of interest (ROIs) [see 0253];
an artificial neural network trained on the shape-based integrated image by deep learning [see abstract, 0054, 0120-0122], 
wherein the deep learning-trained artificial neural network automatically determines a grade of liver steatosis in the patient based on the ultrasound image of the patient received from the ultrasound probe sensor [see 0263].

Regarding claim 2, Hsieh et al disclose apparatus for Al-based automatic ultrasound diagnosis of liver steatosis, comprising:
an ultrasound probe sensor acquiring an ultrasound image from a patient [see 0051] by disclosing ultrasound scanner to generate medical images (e.g., native Digital Imaging and Communications in Medicine (DICOM) images) representative of the parts of the body (e.g., organs, tissues, etc.) to diagnose and/or treat diseases.  Medical image visualization software allows a clinician to segment, annotate, measure, and/or report functional or anatomical characteristics on various locations of a medical image [see 0051];
a region-of-interest extraction unit acquiring images of one or more regions of interest helpful to diagnosis of liver steatosis from the ultrasound image [see 0119-0122, 0263];
an image integration unit comprising a rearrangement unit rearranging the images of the one or more regions of interest acquired by the region-of-interest extraction unit to acquire a pattern image, the image integration combining the rearranged images into one integrated image [see 0057, 0082, 0228, 0231, 0253] by disclosing features can be calculated from raw image data and/or can be extracted after applying a difference filter on the image for local enhancement and/or other image operation and/or transformation. These features can be calculated from an entire image, a cropped image, and/or from one or more regions of interest (ROIs) [see 0253];
an artificial neural network trained on the integrated image by deep learning [see abstract, 0054, 0120-0122],
wherein the deep learning-trained artificial neural network automatically determines a grade of liver steatosis in the patient based on the ultrasound image of the patient received from the ultrasound probe sensor [see 0263].

Regarding claims 6, 12, 16, Hsieh et al disclose extracts at least two selected from the group of images of liver, right portal vein (RPV), hepatic vein, kidney, spleen, and diaphragm regions [see 0216, 0259,  0263].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793